Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SPECIES A, claims 1-26 (and cancellation of non-elected claims 27-28) in the reply filed on 14 Jan 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 2, “a sheet of loop matting” is indefinite as to whether this is the same as the sheet which includes loop matting as recited in claim 13. Further in claim 14, line 3, the use of “in particular” renders the claim of indefinite scope, since it is not clear whether the limitation following “in particular” is a required claim limitation (see MPEP § 2173.05(d)).

In claim 24, line 2 “a plurality of molds” is indefinite as to whether this is the same as the plurality of molds recited in independent claim 23.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites that the covering step “includes retaining the paste within the mold cavities of the mold cavities by the layer of woven mesh fabric as the cylindrical drum rotates”; however, such is already recited in independent claim 1 at lines 10-15, and therefore claim 15 does not further limit the subject matter of claim 14 (which ultimately depends from independent claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 16, 18-21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motz (U.S. Patent 6,793,858).
Motz teaches a process for making an erosion control mat 10 (col. 3, lines 28-32) consisting of a plurality of blocks 12 of hardened paste attached to and joined together by a sheet 14 of mesh material, comprising:
rotating a cylindrical drum 38 having a plurality of mold cavities 60 (each mold cavity being a mold, as broadly construed) about an outer surface thereof, the drum being mounted on a frame 36, 44 which is movable relative to a fixed support surface supporting the drum such that movement of the frame causes the rotation of the drum (Figure 5);

selecting the sheet/web 70 of flexible mesh fabric material (which is a geosynthetic material, since “geosynthetic” is defined as a planar material used in contact with any geotechnical material such as soil or rock for purposes of reinforcement, protection, drainage, etc.) inherently having sufficient tensile strength to join the blocks of hardened paste together without tearing or separating (col. 4, lines 58-67) and inherently having sufficient density to retain the paste within the mold cavities as the drum rotates (col. 7, lines 15-19), wherein the flexible fabric sheet/web 70 is inherently three-dimensional, and has interengaged fibers (col. 4, lines 65-67), i.e. a textile woven by warp-and-weft fabric strands, to provide interstices into which the paste penetrates (col. 7, lines 22-23), the interstices defining the openings of a mesh as broadly construed, and the interengagement of the fabric strands inherently defining projections/protrusions from the central plane of the sheet/web wherein such projections/protrusions project or extend into and embed in the paste in the mold cavities;
covering an outer surface of the drum and outer surfaces of the flowable paste in the mold cavities, downstream of hopper 54 (Figure 6), with the sheet/web of mesh material as the drum rotates (col. 7, lines 6-15), the sheet/web continuously paying out from a spindle/roll 52 mounted at 50 to the movable frame and over an idler roll 72 adjacent the drum positioned above a 9 o’clock position relative to the drum rotation, the sheet/web passing downwardly from the idler roll to the drum (Figures 5-6);

separating the dimensionally stable blocks from the mold cavities while the drum continues to rotate (i.e., inverting the mold cavities during rotation of the drum) by allowing the combined blocks/web to fall onto a support surface such that the sheet/web is a lowermost continuous layer beneath and embedded into the blocks (Figures 5-6), thereby forming the erosion control mat (col. 7, lines 25-29).
Motz also teaches a system for making an erosion control mat, comprising:
a movable frame 36 (Figure 5);
a cylindrical drum 38 having a plurality of mold cavities 60 about a periphery thereof, the drum rotatably mounted at 44 on the frame;
a hopper 54 positioned transversely of the drum for receiving and distributing a flowable, hardenable paste into the mold cavities;
a sheet/web 70 having flexible, three-dimensional material (the flexible fabric sheet/web 70 is inherently three-dimensional, and has interengaged fibers, i.e. a textile woven by warp-and-weft fabric strands, to provide interstices into which the paste penetrates, the interengagement of the fabric strands inherently defining projections/protrusions from the central plane of the sheet/web wherein such .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Motz (U.S. Patent 6,793,858) in view of Australian Patent Document 2015 100 623 (Figure 4).
Motz discloses the process and system for making an erosion control mat substantially as claimed, as described above, except for a shield covering the outer surface of the drum and the mold cavities, the shield being positioned downstream of the hopper and upstream of the sheet/web for retaining paste within the mold cavities. 
AU ‘623 discloses a process and system for making an erosion control mat including a hopper 56 positioned above a rotating mold drum 38 for delivering hardenable paste into mold cavities 60 on the drum periphery, and a flexible sheet/web 70 applied to the periphery of the drum downstream of the hopper for covering and retaining the hardenable paste in the mold cavities and for embedding with the hardened paste. AU ‘623 further discloses a shield 56 at a drum position between the outlet opening of the hopper and the location of contact of the flexible sheet/web with the drum, for holding of the paste within the mold cavities (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Motz by providing a shield between the hopper outlet .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 and 19 of U.S. Patent No. 10,239,240 in view of Motz (U.S. Patent 6,793,858). 
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 19 of U.S. Patent No. 10,814,528 in view of Motz (U.S. Patent 6,793,858). 
Claims 10-13 and 19 of U.S. Patent 10,239,240, and claims 15 and 19 of U.S. Patent 10,814,528, recite a method for making a flexible mat of a sheet of mesh material embedded in hardened paste by placing the sheet against a plurality of mold cavities containing hardenable paste which is deposited into the mold cavities by passing from a hopper panel through hopper panel openings comprising a plurality of .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest a process for making an erosion control mat wherein the sheet includes loop matting having loops woven into and projecting upwardly from a layer of woven mesh fabric, wherein covering the outer surface of the drum includes bringing the loop matting into contact with the outer surface of the drum and the outer surfaces of the paste such that the loops project into the mold cavities and embed in the paste therein, as claimed in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744